Citation Nr: 1042612	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as mental problems and nightmares.

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as chronic tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to November 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

This case was remanded by the Board in July 2009 for further 
development and is now ready for disposition.

The issue of service connection for flat feet has been 
raised by the record (June 2009 Representative Statement), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during 
service; depression and anxiety was not identified until November 
2003. 

2.  The acquired psychiatric disorder is unrelated to service.

3.  A chronic bilateral tendonitis was not manifest during 
service; tendonitis was not identified until September 2003. 

4.  The current bilateral tendonitis disorder is unrelated to 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as mental problems 
and nightmares, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A bilateral foot disorder, claimed as chronic tendonitis, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  

Certain chronic diseases, such as psychosis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflect no complaint or diagnosis of 
tendonitis on either foot.  The Board notes the Veteran did seek 
treatment for other foot related complaints, specifically for a 
cut and dry skin (December 1992), ankle sprains, and a foot 
fracture, the residuals for which he is already service 
connected.  As well, there were no complaints or treatment for 
any psychiatric disorder.  

	At the time of service separation, the October 1993 Report of 
Medical examination found his feet clinically normal, though the 
psychiatric system was "NE" (not examined).  On the 
accompanying October 1993 Report of Medical History, the category 
for depression or excessive worry was checked in the negative, as 
was the category of foot trouble.  Therefore, service records do 
not show chronic tendonitis or an acquired psychiatric disorder 
at the time of discharge.

Next, post-service evidence does not reflect tendonitis or a 
psychiatric symptomatology for many years after service 
discharge.  In September 2003, the Veteran sought treatment for 
pain in both Achilles tendons.  Onset was dated as three months 
prior.  The only reference to his service was the notation that 
he was a veteran.  The assessment was Achilles tendonitis.  This 
disorder was noted again in a September 2004 treatment report.  
Neither treatment report contained any opinion as to the etiology 
of the tendonitis.

Further, of the VA treatment reports of record, a September 2003 
depression screening was negative, though the Veteran reported 
feeling down or depressed for several days and having little 
interest in doing things.  In November 2003, he was referred to a 
psychiatric consultation.  The provisional diagnosis was 
depression and anxiety.  There were no other psychiatric or 
mental health treatment reports.  

In September 2004, the Veteran again responded to a depression 
screening by indicating that he had a several day history of 
feeling down or depressed and had had little interest in doing 
things.  The record contains no other treatment reports, private 
or VA, that pertain to an acquired psychiatric disorder.      

	This is the first recorded symptomatology related to bilateral 
tendonitis, coming some 10 years after discharge.  As well, the 
first recorded symptomatology related to an acquired psychiatric 
disorder, provisionally diagnosed as depression and anxiety, 
comes nearly 10 years after service.  Therefore, the medical 
evidence does not reflect continuity of symptomatology for either 
claim.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in 
statements of record, the Veteran has asserted that his symptoms 
of repeated dreams, nightmares of capsizing, and of chronic 
tendonitis have been continuous since service.  He asserts that 
he continued to experience symptoms relating to mental health 
problems, especially the nightmares during sleep, which was the 
reason he got out of service, and of tendonitis after he was 
discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of either the 
acquired psychiatric disorder or the tendonitis after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

First, the Board finds that the Veteran's more recently-reported 
history of continued symptoms of depression and tendonitis since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorder began in service, in the more contemporaneous medical 
history he gave at the service separation examination, he denied 
any history or complaints of symptoms of depression or excessive 
worrying and of foot trouble.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his feet were found to be 
clinically normal.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to service, so 
is of more probative value than the more recent assertions made 
many years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to tendonitis or depression for nearly 10 years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1993) and initial 
reported symptoms related to tendonitis or feeling depressed in 
approximately 2003 (nearly a 10-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

Next, when the Veteran sought medical care with VA, he did not 
report the onset of tendonitis as during or soon after service or 
even indicate that the symptoms were of longstanding duration, 
but instead reported to the September 2003 treating clinician 
that the foot pain was of three months duration.  Further, in the 
course of the September 2003 and September 2004 depression 
screenings, he reported his symptoms were of several days 
duration.  

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declaring has a strong motive to tell the 
truth in order to receive proper care).

Importantly, he did not claim that symptoms of his disorder began 
in service until he filed his current VA disability compensation 
claim.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous 
statements made for treatment purposes.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous 
statements made for treatment purposes.  For these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms since service 
separation.   

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
tendonitis or acquired psychiatric disorder to active duty, 
despite his contentions to the contrary.    

The Board has considered the Veteran's statements asserting a 
nexus between his currently-diagnosed disorders and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, Achilles 
tendonitis and an acquired psychiatric disorder, provisionally 
diagnosed as depression, are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence may have been provided by medical 
personnel, who have examined the Veteran and provided medical 
care.  In addition, he failed to report for an examination in 
August 2009.    

As discussed in the July 2009 Board remand order, the February 
2004 VA feet examination has already been found to be not legally 
sufficient because the examiner misstated crucial evidence.  
Therefore, any findings from that 2004 examination could not be 
used to support the Veteran's claim.  The few VA treatment 
reports of record that contain the assessment of tendonitis 
offered no opinion at all regarding etiology.  Therefore, there 
is no medical evidence regarding a nexus to service for the 
current tendonitis disorder.  

In addition, while one VA treatment report indicates the Veteran 
received a provisional diagnosis of depression and anxiety, there 
is no opinion of record regarding etiology, either positive or 
negative, or even a mention of the Veteran's active duty service.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, this notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
July 2009 that fully addressed all four notice elements.  The 
letter informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the service connection claims were readjudicated, 
and a supplemental statement of the case was issued in July 2010.  
Consequently, the Board finds that the duty to notify has been 
satisfied.

With respect to the Dingess requirements, in July 2009, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained VA outpatient records and indicated in 
the record that all available records have been included in the 
claims file.  The Board acknowledges that its remand order 
requested that the Veteran identify the Bethesda hospital that he 
referenced; however, upon further review of the Veteran's 
statements, the Board notes he referred to the Bethesda Naval 
Hospital and in the context of his foot fracture, which is a 
claim not currently before the Board.  Therefore, a remand for 
additional medical records is not needed.  

Further, the Veteran referred to treatment he had obtained for 
his psychiatric disorder from the "Vet Center" in his 
statements; however, the July 2009 notice requested that he 
identify which Vet Center provided him with treatment and that he 
complete a release for that facility.  As the record contains no 
response from the Veteran, and the letter was not returned to the 
AMC/RO as undeliverable, the Board finds that no further action 
is required by VA.

Moreover, the Board finds that a VA mental disorder examination 
is not warranted.  Given the complete absence of in-service 
evidence of chronic manifestations of the disorder on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between service 
and the Veteran's claim, a remand for a VA examination would 
unduly delay resolution.

Further, his statements as to continuity of symptomatology are 
found to lack credibility, given that the Veteran twice 
identified the onset of his symptoms of feeling down or depressed 
as being of several days duration.  In addition, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA examination is 
not warranted for the acquired psychiatric disorder claim. 

As discussed above, VA scheduled the Veteran for a feet 
examination; however, in August 2009 he failed to appear.  The 
record does not contain the notice letter returned to VA stamped 
as non-deliverable.  The Board finds that no further action is 
required in this regard.  Therefore, the available records and 
medical evidence have been obtained in order to make an adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, claimed 
as mental problems and nightmares, is denied.

Service connection for a bilateral foot disorder, claimed as 
chronic tendonitis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


